Citation Nr: 0633915	
Decision Date: 11/02/06    Archive Date: 11/16/06	

DOCKET NO.  04-42 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1949 to 
September 1952, and from November 1955 to October 2000.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, and a January 2004 decision by the VARO in Waco, Texas.

For reasons which will become apparent, this appeal is being  
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

A review of the record in this case raises some question as 
to the current severity of the veteran's service-connected 
post-traumatic stress disorder.  

In that regard, in a rating decision of August 2002, the RO 
granted service connection (and a 10 percent evaluation) for 
post-traumatic stress disorder, effective from April 1, 2002, 
the date of receipt of the veteran's claim.  At the time of 
that rating decision, there were on file VA outpatient 
treatment records which consistently reported the veteran's 
Global Assessment of Functioning Score as between 58 and 60.  
Significantly, at the time of a VA psychiatric examination in 
July 2002, the veteran was felt to be suffering only from 
"mild" post-traumatic stress disorder, with a corresponding 
Global Assessment of Functioning Score of 64.  

Subsequent VA outpatient treatment records once again 
reported a Global Assessment of Functioning Score ranging 
from 57 to 60.  However, during the course of a VA 
psychiatric examination in July 2003, the veteran described 
increasing bouts of anxiety, as well as difficulty sleeping.  

In a rating decision of January 2004, the veteran's prior 
10 percent evaluation for post-traumatic stress disorder was 
increased to 30 percent, once again, effective from April 1, 
2002, the date of receipt of the veteran's original claim for 
service connection.  

VA outpatient treatment records dated subsequent to the 
veteran's July 2003 VA psychiatric examination once again 
showed Global Assessment of Functioning Scores ranging from 
58 to 59.  As late as August 2004, the veteran's speech was 
coherent and normal, with thought processes which were 
logical and presented at a normal rate.  There was no 
evidence of hallucinations or delusions, and the veteran 
maintained good eye contact.  Recent and remote memory, as 
well as the veteran's attention span and concentration, 
appeared intact.  Moreover, the veteran denied any current 
suicidal or homicidal ideation, plan, or intent.  

The Board observes that, at the time of a recent VA 
psychiatric examination in May 2005, it was noted that the 
veteran's post-traumatic stress disorder symptomatology had 
been "exacerbated" by his various other health problems, 
including back problems, and coronary bypass graft surgery.  
Significantly, service connection is not currently in effect 
for either of those disabilities.  While during the course of 
the examination, the veteran denied problems with panic 
attacks, as well as homicidal or suicidal thoughts, ideation, 
plan, or intent, as of the time of VA outpatient treatment in 
early July 2006, the veteran complained of not only of 
increasing anxiety, but also panic attacks.  Significantly, 
during the course of a hearing before the undersigned 
Veterans Law Judge in August 2006, the veteran complained of 
both suicidal and homicidal ideation, as well as panic 
attacks occurring "about 5 or 6 times per week."  Moreover, 
according to the veteran, he had received additional VA 
outpatient psychiatric treatment, apparently, on an emergent 
basis, in late July 2006, records of which are not at this 
time a part of the veteran's claims folder.

Given the ambiguity surrounding the current severity of the 
veteran's service-connected post-traumatic stress disorder, 
and the fact that there currently exists a VA record or 
records which are not part of the veteran's file, the Board 
is of the opinion that further development of the evidence is 
necessary prior to a final adjudication of the veteran's 
claim.  Accordingly, the case is REMANDED to the RO for the 
following actions:

1.  The RO should attempt to obtain the 
VA outpatient record or records 
reflecting treatment for the veteran's 
post-traumatic stress disorder in late 
July 2006.  Any pertinent VA or other 
inpatient or outpatient treatment 
records, subsequent to August 2006, the 
date of the aforementioned hearing before 
the undersigned Veterans Law Judge, 
should also be obtained and incorporated 
in the claims folder.  The veteran should 
be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

2.  The veteran should then be afforded 
an additional VA psychiatric examination 
in order to more accurately determine the 
current severity of his service-connected 
post-traumatic stress disorder.  The RO 
is advised that the veteran must be given 
adequate notice of the date and place of 
any requested examination, and a copy of 
all such notification(s) must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause may have an adverse 
affect on his claim.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the examination, 
the examiner should specifically comment 
as to whether the veteran currently 
suffers from impaired judgment or 
abstract thinking, and/or any disturbance 
of motivation or mood.  The examiner 
should, additionally, specifically 
comment as to whether the veteran 
currently suffers from any impairment of 
short- or long-term memory (as 
characterized by the retention of only 
highly learned material, or forgetting to 
complete tasks) and/or suicidal or 
homicidal ideation.  Finally, the 
examiner should offer his opinion as to 
whether the veteran currently suffers 
from panic attacks, and, if so, the 
frequency of those attacks.  All such 
information, when obtained, should be 
made part of the veteran's claims folder.

The claims folder and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place should be included in 
the examination report. 

3.  The RO should then review the 
veteran's claim for an increased initial 
evaluation for service-connected post-
traumatic stress disorder.  Should the 
benefit sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits since the 
last SSOC in June 2005.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



